 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL D. STORMAN,                               No. 2:18-cv-02654-KJM-AC
12                          Plaintiff,
13           v.                                         ORDER
14    US OFFICE OF THE SECRETARY OF
      HEALTH & HUMAN SERVICES,
15
                            Defendant.
16

17

18          The court is in receipt of plaintiff’s motion for reasonable accommodation, in which he

19   asks that he be able to communicate with the court exclusively by phone or e-mail, without ever

20   having to appear in person, due to his physical limitations. ECF No. 3. The court will not grant

21   such a blanket order at this early stage, though plaintiff is directed to the undersigned’s standing

22   orders, which state:

23                  TELEPHONIC APPEARANCES: Other than for settlement
                    conferences, telephonic appearances are generally acceptable and do
24                  not require motion or written request. Please contact the courtroom
                    deputy at least two days prior to a hearing date to make arrangements
25                  for a telephonic appearance.
26   http://www.caed.uscourts.gov/caednew/assets/File/Judge%20Claire%20Standing%20Orders.pdf.

27   Thus, plaintiff will generally not need to make a physical appearance when hearings are placed on

28   calendar, though he must inform the courtroom deputy, Valerie Callen, of his intent to appear by
 1   telephone at least two days prior to any hearing. Ms. Callen can be reached at (916) 930-4199.
 2   Plaintiff’s motion for reasonable accommodation (ECF No. 3) is accordingly DENIED.
 3          IT IS SO ORDERED.
 4   DATED: October 2, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
